                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 TRUSTEES OF THE CEMENT MASONS’                            Civ. No. 2:18-12361 (WJM)
 UNION LOCAL 780 BENEFIT FUNDS,


                    Plaintiff                              JUDGMENT
           v.
 J.H. REID GENERAL CONTRACTOR,

                    Defendant.



          WILLIAM J. MARTINI, U.S.D.J.:
     THIS MATTER comes before the Court upon Plaintiff’s Motion for Default
Judgment. ECF No. [6]. For the reasons set forth in the accompanying opinion,
          IT IS on this 17th day of December, 2018,
          ORDERED that Plaintiff’s Motion for Default Judgment is GRANTED, and it is
further
      ORDERED that final judgment is entered in favor of Plaintiff and against
Defendants, in the total amount of $97,939.77, comprised of the following:
                • $94,170.27 in unpaid contributions, interest, liquidated damages, and audit
                  fees;
                • $3,290.00 in attorneys’ fees; and
                • $479.50 in costs.




                                                           /s/ William J. Martini
                                                       WILLIAM J. MARTINI, U.S.D.J.
